Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/153,144 filed on 01/25/21.  Claims 49-68 are pending and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/910,007, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

Applicant, claims in dependent claim(s) 57 and 66-68 “wherein disregarding the HTTP Response received in response to the HTTP GET Request comprises disregarding the HTTP Response…”.
Examiner has gone through provisional application 61/910,007 and have not found support for the claimed limitation above.
Provisional application does make mention of a response and HTTP GET request in:
[0068] … These events may trigger requests, such as HTTP GET requests, to URLs specified in the advertisement server response expressed in VAST.

[0078] … The IAB VAST specification may provide a syntax for an advertisement server response to an advertisement request issued by the client. The response may include the link to advertisement media and accompanying information, such as tracking and companion advertisements.

[0091] HTTP GET requests may be logged. This approach may have issues, for example, related to establishing a notion of sessions and/or to the complexity of data aggregation across content delivery networks (CDNs). 

[0112] … AV AST response, or part of a VAST response, may be included in an MPD event.

[0113] … These tracking elements may include a URL for a resource that may be accessed using an HTTP GET request given a specific event…

[0115] … The same HTTP GET requests may be issued when they become available… 

 There does not appear to be any support for limitations, including, but not limited to, “wherein disregarding the HTTP Response received in response to the HTTP GET Request comprises disregarding the HTTP Response…” in provisionally filed application 61/910,007. Therefore, the currently pending claimed invention in claims 57 and 66-68 for Application 16/153,144 will not be given the priority date of 11/27/2013.

Looking at Provisional Application 62/062,734, there appears to be support for the dependent claim(s) 57 and 66-68, limitation “wherein disregarding the HTTP Response received in response to the HTTP GET Request…” in:
[0131] … The video playback client may disregard the HTTP response to the HTTP GET request…

Provisionally filed Application 62/062,734 appears to have adequate support for currently pending dependent claim(s) 57 and 66-68 for Application 16/153,144. 

Therefore, the currently pending dependent claim(s) 57 and 66-68 of Application 16/153,144 are given a priority date of 10/10/2014.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicants assert on P.6-7 that “Luby does not teach or suggest "receive an MPEG-DASH event scheme comprising a payload, the payload indicating a uniform resource locator (URL) template for enabling the computing device to respond to an MPEG-DASH callback event using at least one URL parameters," as recited in claims 49 and 58… However, it is unclear how the computing device in Luby responds to the provision of MPD to AHS client or responds to a user request to play media content from a particular starting point (allegedly corresponding to the "MPEG-DASH callback event") using URL template construction rules (allegedly corresponding to the "at least one URL parameters"). While Luby may disclose how the URL template construction rules may be used to generate URLs generally, Luby is silent regarding the URL 
In response, the Examiner respectfully disagrees. Luby teaches on the left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments. 
Applicant has not explicitly specified/narrowed what constitutes “URL parameters”, thus, it does not preclude the interpretation taken where $Tind and $Sind are at least one URL parameters, that are used in constructing the full URL.
In regards to Applicant’s assertions regarding “MPEG-DASH callback event”, please also see Examiner’s Response to Arguments in the previous Office Action dated 09/24/2020. Some of which the response is reproduced below:
Since there is no further description or narrowing of “MPEG DASH callback event”. Under broadest reasonable interpretation, this could be a 
provision of media presentation description to AHS client [0072], [0298]
user request to play media content from a particular starting point [0270], [0292]

Where something is sent back in response to reception of a MPD, request for a file, etc.
Applicant’s pending claims do not further narrow or limit what “MPEG-DASH callback event” entails, it does not preclude the interpretation taken that is taught by Luby, as reasoned above, and also shown in the Office Action below. 

The template enables the computing device to respond to an event. 
Where event is provision of the MPD, allowing the computing device to construct list of URLs for segment timeline files that also indicate their presentation time spans. The computing device responds to the provision, by utilizing provided information, and the URL template to construct the URL.
Where the event could be the user requesting to play media content from a particular starting point. The computing device responds to the request to play, by using the URL template to construct the URL.

Therefore, based on the above Luby continues to teach the claimed limitation(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49-53, 57-62, and 66-68 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luby et al. (US 2013/0246643).
Consider claims 49 and 58, Luby teaches a computing device and a method of scheduling an MPEG-DASH event, comprising: 
a processor (client processor 2102-Fig.21, Paragraph 0385) configured to: 
receive an MPEG-DASH event scheme comprising a payload, the payload indicating a uniform resource locator (URL) template for enabling the computing device to respond to an MPEG-DASH callback event (Paragraph 0268, 0284 teaches URL construction rules in MPEG DASH. Paragraph 0283 teaches existence of timeline files, and the URL construction rules for segment timeline files can be signaled within the MPD. Paragraph 0305 teaches client can use the URL for the MPD to Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments);
generate a URL based on the URL template that is received in the payload of the MPEG-DASH event scheme (Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Paragraph 0333 teaches constructing URL based on the URL template construction rule, and requesting segment based on its URL) and the at least one URL parameters (The left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments);
send an HTTP GET Request using the generated URL to respond to the MPEG-DASH callback event (Paragraph 0078 teaches segment should be understood to include any data object that is obtained as a 
receive an HTTP Response in response to the HTTP GET Request (Paragraph 0025 teaches client can request an HTTP download. Paragraph 0078 teaches in the case of HTTP, the segment may be considered as the entity body of an HTTP request response. Paragraph 0336 teaches client may request a segment based on the formed URL using HTTP, client might receive a “HTTP 404 file not found” error response, which client might interpret that there is no segment corresponding to the formed URL).

Consider claims 50 and 59, Luby teaches wherein the processor (client processor 2102-Fig.21, Paragraph 0385) is further configured to  

Consider claims 51 and 60, Luby teaches wherein the URL is generated at a time based on the timing parameter (Fig.16, Paragraph 0316-0317 teaches a mixed time-based and index-based segment URL template generation in a DASH system. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Client can use the values of TM and TimescaleSegURL for the possible representations that client might request to determine an upper bound TSmax on the presentation time span of any segment for any of these relevant representations).

Consider claims 52 and 61, Good, Walker, and Gholmieh teach wherein the HTTP GET Request is sent at a time (Paragraph 0078 teaches segment should be understood to include any data object that is 

Consider claims 53 and 62, Luby teaches wherein the timing parameter is associated with a media timeline (Paragraph 0283 teaches URL of a segment timeline file can be generated using URL construction rules based on presentation time durations. Existence of segment timeline files, and the URL construction rules for segment timeline files can be signaled within the MPD).

claims 57 and 66, Luby teaches wherein disregarding the HTTP Response received in response to the HTTP GET Request comprises disregarding the HTTP Response without parsing contents of the HTTP Response (Paragraph 0483 teaches MPD may contain metadata that client can use to construct appropriate file request, for example HTTP GET requests, to access the data at appropriate time and to provide the stream service to the user. Paragraph 0078 teaches in the case of HTTP, the segment may be considered as the entity body of an HTTP request response. Paragraph 0336 teaches client may request a segment based on the formed URL using HTTP, client might receive a “HTTP 404 file not found” error response, which client might interpret that there is no segment corresponding to the formed URL. In response to error or file not found messages without content, client would just disregard it, so no further action is required, thus no contents are parsed).

Consider claims 67 and 68, Luby teaches wherein the processor (client processor 2102-Fig.21, Paragraph 0385) is configured to disregard, by a video playback client (Fig.21, Paragraph 0055), the HTTP Response received in response to the HTTP GET Request (Paragraph 0483 teaches MPD may contain metadata that client can use to construct appropriate file request, for example HTTP GET requests, to access the data at appropriate time and to provide the stream service to the user. Paragraph 0078 teaches in the case of HTTP, the segment may be considered as the entity body of an HTTP request response. Paragraph 0336 teaches client may request a segment based on the formed In response to error or file not found messages without content, client would just disregard it, so no further action is required, thus no contents are parsed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 54, 55, 63, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al. (US 2013/0246643) in view of Yao et al. (US 2015/0206177).
Consider claims 54 and 63, Luby teaches wherein the at least one URL parameters enables the computing device to compute parameters (The left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments. Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Paragraph 0333 teaches constructing URL based on the URL template construction rule, and requesting segment based on its URL), but do not explicitly teach parameters are client-side parameters, the client-side 
In an analogous art, Yao teaches parameters are client-side parameters, the client-side parameters comprising at least one of a set of GPS coordinates, a social network ID, or viewer information (Paragraph 0020 teaches a URL template may include URL parameters such as, e.g., customer ID parameter, keyword parameter, etc. Paragraph 0032 teaches URL template parameters may be device type, and/or take into account values such as network, geographic location, or any other characteristic of the client device, etc. Paragraph 0079 teaches a GPS receiver).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Luby to include parameters are client-side parameters, the client-side parameters comprising at least one of a set GPS coordinates, a social network ID, or viewer information, as taught by Yao, for the advantage of efficiently providing customized information pertaining to the client, in order to better serve different clients, based on various factors.

Consider claims 55 and 64, Luby and Yao teach the client-side parameters comprise at least one of device information or connection information (Luby - Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template .

Claim(s) 56 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al. (US 2013/0246643) in view of Maa (US 2012/0192231).
Consider claims 56 and 65, Luby teaches wherein the processor (client processor 2102-Fig.21, Paragraph 0385), but do not explicitly teach is further configured to send at least one of an HTTP PUT Request and an HTTP POST Request via the URL.
In an analogous art, Maa teaches is further configured to send at least one of an HTTP PUT Request and an HTTP POST Request via a URL (Paragraph 0039 teaches the information relating to the user’s specific requests, such as user’s username, ID number of the requested information, account status, etc., may be included in a “POST-method” request form or may be append to an URL via the HTTP “GET” request, so as to tell the server which specific information is being requested by such a client and/or how to configured the response to such client computer’s such specific request).
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425